On Motion for Rehearing.
In its motion for rehearing appellant, after quoting certain testimony from the witnesses Earnest N. Colson and J. T. Swanson, and reciting its exception to the same, as shown by pages 9 and 102, 103 of the statement of facts, says: “The court evidently overlooked the fact that on pages 8⅛ 9, 102 and 103 of Statement of Facts, bills of exceptions were duly reserved, and that this testimony alone caused the trial court to submit to the jury Special Issue No. 2.”
On referring to this testimony, it will be found to have no bearing upon question No. 2, as shown by the Transcript, p. No. 23, to have been submitted to the jury, inquiring whether the instrument in suit was intended *1041as security for debt; wherefore, in any event, it was harmless. But there was other relevant testimony amply justifying the submission of that issue. Further in this connection, the statement copied in our original opinion from appellant’s brief to the effect that the second question submitted by the court to the jury was whether there had been a failure of consideration for the debt is error, since the second special issue, as just above stated, was whether or not the instrument was intended as security for debt. The correction is accordingly made.
Unconvinced of error in our original disposition of the cause, the motion for rehearing has been overruled.
Overruled.